Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The claims 1, 7-9, 10, 12, 18 and 19 are rejected under 103 Rejection. 
The Claims 2-6, 11, 13-17 and 20 are Objected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 10, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Pub.20130231910) in view of Koepsell (US Pub.20120173216).

Regarding Claim 1, Kumar disclose a method of identifying geologic areas in a formation that are prone to casing deformation, comprising: 
      conducting hydraulic fracturing along a portion of a cased wellbore (para [0026] and [0027], where microseismic data gathered from microseismic operations in a subsurface region of interest. For example, microseismic operations (e.g., hydraulic fraction operations); 
 Kumar does not disclose:

     establishing stresses on the wellbore casing at one or more points; and 
    determining, based on the recorded microseismic activity and the stresses on the casing, whether a geologic area in the formation within a second threshold distance of the wellbore is prone to formation relaxation or shear slippage.
Koepsell disclose recording microseismic activity occurring within a first threshold distance of the wellbore (Fig. 2.4 , where 227-2, 229-2 and 227-3, para [0049]-[0050], where geological layer 233 having internal deformations  227-1 through 227-4, e.g., the distance from the first internal deformation 227-1 or 227-2  to the closest point of  deviated wellbore 225-2 could be corresponds to the first threshold distance); 
     establishing stresses on the wellbore casing at one or more points (Fig. 2.4 , where 227-2, 229-2 and 227-3 ); and
    determining, based on the recorded microseismic activity and the stresses on the casing, whether a geologic area in the formation within a second threshold distance (para [0099], where stress model may be used for well…the amount of structural curvature, a local differential strain may be calculated, e.g., for each deformations (227-2 and 227-4, from the Fig, 2. 4, the second threshold distance from deviated wellbore could be distance from the well to the deformation point 227-4 or 227-3) corresponds to the different curvature (amount of structure curvature), which comprises the radius, e.g., the radius will be corresponds to the threshold distance) of the wellbore is prone to formation relaxation or shear slippage. (Fig. 2.4, where 227-2, 229-2 and 227-3, para [0049], [0050],[0087]-[0100] where deformations…slipped bed parallel surfaces of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a threshold distances of the wellbore, as taught by Koepsell in the Kumar in order to more persuasively determine the area/region in formation is prone to relaxation or shear slippage that could result in damage to the casing and wellbore.

Regarding Claim 7, Kumar disclose the method of claim 1, but does not disclose the recording includes recording a magnitude and a location of each microseismic event within a set of microseismic events.
Koepsell disclose the recording includes recording a magnitude and a location of each microseismic event within a set of microseismic events ( Fig. 2.4, para [0041] and [0097]-[0100], where predicted stress locations in the stress model are mapped to the target fracturing locations along the wellbore such target fracturing locations may include the deformations (227-2) and (227-4); para [0099], where stress model may be used for well…the amount of structural curvature , a local differential strain may be calculated, e.g., for each deformations (227-2 and 227-4) corresponds to the different curvature (amount of structure curvature)); (para [0066], where identify anomalies, the magnitude and distance range).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a magnitude and location of each microseismic event, as taught by Koepsell in the Kumar in order to more persuasively 

Regarding Claim 8, Kumar disclose the method of claim 7, but does not disclose further comprising: 
    distributing the set of microseismic events into bins based on a timeline.
Koepsell disclose distributing the set of microseismic events into bins based on a timeline (para [0049], where structural deformation in prior geological time
reflected in the aforementioned geologic records).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a timeline event, as taught by Koepsell in the Kumar in order to more persuasively determine and analyzing the location in formation is prone to relaxation or shear slippage that could result in damage to the casing and wellbore.

Regarding Claim 9, Kumar disclose the method of claim 8, but does not disclose further comprising:
 establishing, based on the distributed set of microseismic events, stress and geological
conditions that are changing within a threshold distance of the wellbore.
Koepsell disclose establishing, based on the distributed set of microseismic events, stress (Fig.2.4, para [0039], [0048], [0049],  where predicted stress-induced failures are correlated to indicators observed in nature, where available, such as bed parallel slickensides in a core sample; determining differential stress based on formation 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a stress and geological condition, as taught by Koepsell in the Kumar in order to more persuasively determine and analyzing the location in formation is prone to relaxation or shear slippage that could result in damage to the casing and wellbore.

Regarding Claim 10, Kumar disclose the method of claim 1, but Kumar does not explicitly disclose further comprising: 
   based on a determination that the geologic formation within the second threshold distance of the wellbore is prone to formation relaxation or shear slippage, altering the drilling plan for one or more wellbores to be drilled within the second threshold distance. Kumar does considering that the drilling plan is optimized throughout a target field based on the microseismic data and the current stress data; optimizer program 120
includes data such as the orientation (strike), dip and spacing of subsurface complex fractures; determining a spacing between a plurality of earth surface well sites offset
from the subsurface target based on the complex fracture model and the geological information, which are same threshold (spacing offset), see (para [0026]-[0027], [0034]-0037]).


Regarding Claim 12, Kumar disclose a system for identifying geologic areas in a formation that are prone to casing deformation, but does not disclose
a memory that stores microseismic activity occurring within a first threshold distance of a cased wellbore; and 
one of more processors in communication with the memory and operable to cause the system to: 
   record the microseismic activity occurring within the first threshold distance of the wellbore after hydraulic fracturing is conducted along a portion of the wellbore.

 Koepsell disclose a memory (Fig. 4, para [0100], where hardware processor, associated memory (404), a storage device (406))  that stores microseismic activity occurring within a first threshold distance of a cased wellbore (Fig.2.4, where 227-2, 229-2 and 227-3, para [0049]-[0050], where geological layer 233 having internal deformations  227-1 through 227-4, e.g., the distance from the first internal deformation 227-1 or 227-2  to the closest point of  deviated wellbore 225-2 could be corresponds to the first threshold distance); and 
one of more processors in communication with the memory and operable to cause the system to: 

record or borehole data, evidence of bed parallel frictional movement (i.e., slip) has been observed in whole core data)occurring within the first threshold distance of the wellbore after hydraulic fracturing is conducted along a portion of the wellbore(Fig. 2.4 , where 227-2, 229-2 and 227-3, para [0049]-[0050], where geological layer 233 having internal deformations  227-1 through 227-4, e.g., the distance from the first internal deformation 227-1 or 227-2  to the closest point of  deviated wellbore 225-2 could be corresponds to the first threshold distance); 
   establish stresses on the wellbore casing at one or more points (Fig. 2.4, where 227-2, 229-2 and 227-3); and
    determine, based on the recorded microseismic activity and the stresses on the casing, whether a geologic area in the formation within a second threshold distance (para [0099], where stress model may be used for well…the amount of structural curvature, a local differential strain may be calculated, e.g., for each deformations (227-2 and 227-4, from the Fig, 2. 4, the second threshold distance from deviated wellbore could be distance from the well to the deformation point 227-4 or 227-3) corresponds to the different curvature (amount of structure curvature), which comprises the radius, e.g., the radius will be corresponds to the threshold distance) of the wellbore is prone to formation relaxation or shear slippage. (Fig. 2.4, where 227-2, 229-2 and 227-3, para [0049], [0050] and [0087]-[0100], where deformations…slipped bed parallel surfaces of slickensides may behave like horizontal fractures and cause perturbation on rock properties).
 Koepsell in the Kumar in order to more persuasively determine the area/region in formation is prone to relaxation or shear slippage that could result in damage to the casing and wellbore.

Regarding Claim 18 is analyzed and rejected as discussed with respect to claims 7 and 8 in combination.

Regarding Claim 19 is analyzed and rejected as discussed with respect to claim 10.

Allowable Subject Matter
Claims 2-6, 11, 13-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claims 2, The prior art of record does not teach or render obvious steps of:
    “establishing initial stress conditions of the casing; 
     identifying a compressive strength and tensile strength of cement disposed about the casing:
      determining, based on the initial stress conditions and the compressive strength and tensile strength of the cement, whether the wellbore is prone to casing deformation; and

Claims 3-6 are not rejected under 102/103 Rejection due to their dependency on claim 2.
Regarding Claim 13 is analyzed and rejected as discussed with respect to claim 2.
Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 3.
Regarding Claim 15 is analyzed and rejected as discussed with respect to claim 4.
Regarding Claim 16 is analyzed and rejected as discussed with respect to claim 5.
Regarding Claim 17 is analyzed and rejected as discussed with respect to claim 3.
Regarding Claim 11, Kumar disclose a well path is determined based on the complex fracture modes (para [0036], [0037]), but Kumar does not explicitly disclose the altering is selected from the group consisting of changing the planned direction of a second wellbore to be drilled, changing the shape of a second wellbore to be drilled, changing the dimensions of a second wellbore to be drilled, changing the casing size to be used in the second wellbore to be drilled, and changing a cement characteristic used in association with the second wellbore to be drilled.

Regarding Claim 20, The prior arts applied above do not disclose or render obvious    an alteration of the drilling plan is selected from the group consisting of a change to the planned direction of a second wellbore to be drilled, a change to the shape of the second wellbore to be drilled, a change to the dimensions of the second wellbore to be drilled, a change to the casing size to be used in the second wellbore to be drilled, and claim 11.
The Kumar disclose the second wellbore is to be drilled within the second threshold distance (para [0036] and [0037], where complex fracture model may estimate orientation, dip and spacing if fractures in the subsurface target… determining
a spacing between a plurality of earth surface well sites offset from the subsurface target based on the complex fracture model and the geological information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857